Citation Nr: 1210575	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than June 14, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 






INTRODUCTION

The Veteran served on active duty from October 1968 to November 1969, and from December 1976 to December 1978.  The record also indicates active service from January 1984 to January 1987, and several years of reserve service in the Army National Guard.          

This case comes before the Board of Veterans Appeals (the Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  


FINDING OF FACT

On June 14, 2007, the RO received the Veteran's claim to reopen his service connection claim for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 14, 2007, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 5108, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.156, 3.400 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in September 2007.  This letter fully addressed all three notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  Moreover, the letter was provided to the Veteran prior to the initial AOJ decision awarding the effective date for the grant of service connection for PTSD.    

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, notice consistent with the Court's holding in Dingess was provided in the September 2007 letter.      

The Board further notes that the Veteran's claim was readjudicated in the October 2009 Supplemental Statement of the Case (SSOC) of record.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on his claim.  Moreover, neither the Veteran nor his representative has raised allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence he was to provide to VA, and which information and evidence VA would attempt to obtain on his behalf, VA informed him that it had a duty to obtain any records held by any Federal agency.  It also informed him that, on his behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claim.  Moreover, as the Veteran's claim regards the assignment of an effective date for the grant of service connection, the Board finds that a VA medical examination was unwarranted here.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  Nevertheless, the Veteran underwent VA compensation medical examination in November 2007 for his claim to service connection for PTSD, which was granted in the January 2008 rating decision on appeal.     

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claim to an Earlier Effective Date

The Veteran claims entitlement to an effective date earlier than June 14, 2007 for the grant of service connection for PTSD.  Specifically, he claims entitlement to an effective date in April 1996.  

The record indicates that the Veteran initially claimed service connection for PTSD in April 1996.  In a February 1997 rating decision, the RO denied the Veteran's claim.  As the Veteran did not appeal that decision to the Board, the decision became final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.1100. 

In August 2002 and December 2004, the Veteran filed claims to reopen his service connection claim for PTSD.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In unappealed rating decisions dated in December 2002 and October 2005, the RO denied these claims as well.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 
  
On June 14, 2007, the Veteran again filed a claim to reopen his claim for service connection for PTSD.  The RO granted the Veteran's claim to reopen, and the underlying claim to service connection, in a January 2008 rating decision.  In the decision, the RO explained that the Veteran had submitted new and material evidence to reopen the claim.  38 C.F.R. § 3.156.  The RO noted that the Veteran's service record had been amended to show that he had been awarded a Combat Action Ribbon for service in Vietnam.  This was evidenced by a November 2006 DD Form 215, Correction to DD Form 214, Certificate or Release or Discharge from Active Duty.  

The RO assigned the June 14, 2007 date of claim to reopen as the effective date for the award of service connection.  The Veteran then filed a notice of disagreement, indicating that an earlier effective date should have been assigned, and citing his claim to service connection in April 1996 as support.     

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400. 

As noted, VA received the Veteran's original service connection claim in April 1996.  Moreover, the medical evidence of record indicates that the Veteran had been diagnosed with PTSD at that time by treating VA personnel.  Nevertheless, an effective date prior to June 14, 2007 is not warranted.  The appropriate effective date for the January 2008 grant of service connection is June 14, 2007, the date of the claim to reopen.  That the Veteran filed a claim for service connection in April 1996, or that the record indicated in the mid 1990s that the Veteran then had PTSD, is not controlling here.  What is controlling is the fact that, on June 14, 2007, the Veteran filed his claim to reopen a claim that had been finally decided in three previous unappealed decisions, to include the final 1997 rating decision which adjudicated the April 1996 claim.  June 14, 2007 "is the later" of the "date of receipt of the claim or the date entitlement arose[.]"  See 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400.    

As the Veteran's service record was amended here, and a DD Form 215 has been included in the record since June 2007 reflecting that change, other provisions in the Code of Federal Regulations were closely reviewed.  In particular, the Board closely analyzed 38 C.F.R. § 3.156(c) and § 3.400(g).  

Under 38 C.F.R. § 3.156, claims to reopen previously denied claims to service connection are addressed.  In short, this provision states that, in order to reconsider a previously and finally denied claim for service connection, the record must contain new and material evidence.  An exception to this general rule is provided under 38 C.F.R. § 3.156(c).  This provision states that "if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claim file when VA first decided the claim, VA will reconsider the claim[.]"  

This provision is of no benefit to the Veteran however.  That is because the regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  38 C.F.R. § 3.156(c)(2).  The November 2006 DD Form 215, which comprised the evidence that led to the service connection grant, did not exist at the time of the original February 1997 rating decision, or at the time of the subsequent rating decisions regarding PTSD in August 2002 and December 2004.  As such, those decisions remain final and an earlier effective date for the award of service connection for PTSD cannot be assigned by utilizing the provisions of 38 C.F.R. § 3.156(c).  

As the November 2006 DD Form 215 is a correction to the Veteran's military record, the Board also closely considered whether 38 C.F.R. § 3.400(g) would support the assignment of an earlier effective date.  Under that provision, VA is directed to consider three separate dates when determining an appropriate effective date in a case involving the correction of a military record and the award will be effective from the latest of these dates.  First, VA should determine the date the application for change, correction, or modification was filed with the service department.  Second, VA should determine the date of receipt of the claim if the claim was disallowed.  And third, VA should determine the date that is one year prior to the date of reopening of the disallowed claim.  Id.  

In this matter, the record does not indicate on what date the Veteran applied to the service department to amend his record, which led to his receipt of a Combat Action Ribbon.  The record shows that the change was effected in November 2006, so presumably, the date of the application for the amendment predated November 2006.  Hence, the first relevant date to consider under 38 C.F.R. § 3.400(g) is prior to November 2006.  The second date to consider under this provision is June 14, 2004, the currently assigned effective date.  That is the date of receipt of the Veteran's previously denied claim.  The third date to consider is January 24, 2007, which is one year prior to the date that the Veteran's claim was reopened (and granted) on January 24, 2008.  

Clearly, the first and third dates predate the second date, June 14, 2007.  However, neither of those earlier dates is for application here because 38 C.F.R. § 3.400(g) specifically provides that the effective date should be the "latest" of these three dates.  Hence, even under 38 C.F.R. § 3.400(g), the correct effective date is the one currently assigned.    

In sum, the RO denied the Veteran's original claim for service connection for PTSD in February 1997, and denied claims to reopen that claim in December 2002 and October 2005.  None of these decisions was appealed, so each became final.  In November 2006, the Veteran's service record was amended.  On June 14, 2007, the Veteran filed another claim to reopen his claim to service connection.  The document evidencing the change in his service record led to a reopening and granting of his claim.  Based on these facts, the Board closely reviewed 38 C.F.R. § 3.156 and § 3.400, seeking a provision that would justify the assignment of an earlier effective date here.  But under the several subsections of each provision, it is indicated that the proper effective date based on the current state of the record is June 14, 2007 - the date the Veteran filed his claim to reopen his claim to service connection.  






In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Entitlement to an effective date earlier than June 14, 2007 for the grant of service connection for PTSD is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


